DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the at least one blocking member nozzle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the opening" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, this claim is rejected for containing the same indefiniteness issues as claim 19 from which it depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20120160269 to Pyo et al. (Pyo).
Regarding claim 1, Pyo teaches a clothes care apparatus (Fig. 2, generally) comprising: a main body including a clothes care compartment to accommodate clothes (Fig. 2, at parts 10, 17): a blower provided in the main body and configured to generate an airflow (Fig. 2, at part 21); a blowing flow path configured to guide the airflow generated from the blower toward the clothes care compartment (Fig. 2, at part 22); a plurality of nozzles disposed along the blowing flow path, the plurality of nozzles respectively including an airflow outlet configured to discharge the airflow guided by the blowing flow path to an inside of the clothes care compartment (Fig. 2, parts 23-27); and at least one blocking member disposed along the blowing flow path to block the airflow from being discharged to the inside of the clothes care compartment (Fig. 2, parts 33-37).
Regarding claim 2, Pyo teaches wherein the at least one blocking member (Fig. 2, parts 33-37) comprises: a body comprising a hollow portion disposed on the blowing flow path, the body being coupleable to and decoupleable from the plurality of nozzles, and a blocking cover configured to cover the hollow portion of the body so as to block 
Regarding claim 3, Pyo teaches that the blocking cover, blocking member, and hollow components are coupled together (paragraphs 48 and 52; Fig. 2, parts 33-37), thereby being integrally formed as found in the Specification of the Current Application for a definition thereof (see page 22, ll. 7-14).
Regarding claims 5 and 7, Pyo teaches that a controller opens and closes the valves wherein one of ordinary skill in the art would envisage that wherein the at least one blocking member is rotatably disposed on a nozzle among the plurality of nozzles so as to block the airflow flowing through the blowing flow path and wherein the at least one blocking member comprises a rotating shaft rotatably coupled to the nozzle, a torsion device configured to apply a torque to one end of the rotating shaft to allow the at least one blocking member to be rotated (paragraph 48 and 52, Fig. 2, parts 33-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9-10, 12-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120160269 to Pyo et al. (Pyo) in view of U.S. Patent No.6,189,346 to Chen et al. (Chen).
Regarding claims 4 and 9, Pyo is relied upon as above in claim 1.  Pyo teaches wherein the at least one blocking member is coupled to the at least one of the plurality of nozzles (Fig. 2, parts 33-37 and 23-27).  Pyo does not teach at least one clothes support member disposed along the blowing flow path and coupleable to and decoupleable from at least one of the plurality of nozzles and at least another clothes support member is coupled to at least another of the plurality of nozzles from which the at least one blocking member is decoupled.
Chen teaches a clothes care apparatus (Fig. 4, generally) comprising at least one clothes support member disposed in an inside of the clothes care compartment and provided with a flow path therein; the airflow to flow into the at least one clothes support member; and wherein the at least one clothes support member is coupleable to and decoupleabie from the nozzle plate so that while the at least one clothes support member is coupled to the nozzle plate, the airflow is allowed to flow through the opening (Fig. 4, part 62, 72, and 66) all in order to achieve the predictable result of processing the clothing therein (col. 1, ll. 7-11).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the clothes care apparatus of Pyo with the clothes support member configured thereof as in Chen in order to achieve the predictable result of processing the clothing therein.
Pyo in view of Chen does not teach another clothes support member.
However, this is merely a duplication of parts that has not been shown to produce a new and unexpected result all in order to achieve the predictable result of processing an article of clothing therein.  See MPEP 2144.04, VI, B.
Regarding claim 10, Pyo in view of Chen is relied upon as above in claim 9.  Pyo in view of Chen does not teach wherein the at least one blocking member is rotatably disposed on the at least one clothes support member to block the airflow through the blowing flow path.
However, this is merely an obvious rearrangement of parts that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of processing the clothes therein.  See MPEP 2144.04, VI, C.
Regarding claim 12, Pyo teaches a clothes care apparatus (Fig. 2, generally) comprising: a main body including a clothes care compartment to accommodate clothes (Fig. 2, at parts 10 and 12); a blower provided in the main body and configured to generate an airflow (Fig 2, at part 21); a blowing flow path configured to guide the airflow generated by the blower to an inside of the clothes care compartment (Fig. 2, part 22) and a blocking member rotatably disposed on the blowing flow path to block the airflow from being guided to the inside of the clothes care compartment (Fig. 2, parts 
Chen teaches a clothes care apparatus (Fig. 4, generally) wherein a flow path is formed in an inside of a clothes support member coupleable to and decoupleable from the nozzle plate (Fig. 4, part 62, 72, and 66) all in order to achieve the predictable result of processing the clothing therein (col. 1, ll. 7-11).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the clothes care apparatus of Pyo with the flow path with clothes support member connected to a nozzle thereof as in Chen in order to achieve the predictable result of processing the clothing therein.
Regarding claim 13 and 15-16, Pyo in view of Chen is relied upon as above in claim 12.  Pyo teaches that a controller opens and closes the valves wherein one of ordinary skill in the art would envisage that wherein the blocking member comprises a rotating shaft provided on a center of the blocking member, and the blocking member is rotatable on the nozzle plate to block the first flow path, wherein the blocking member comprises a rotating shaft provided on a center of the blocking member, and the blocking member is rotatable in an inside of the clothes support member to block the second flow path, and wherein the blocking member comprises a rotating shaft provided on a center of the blocking member, and the blocking member is rotatable in an inside of the clothes support member to block the second flow path (paragraph 48 and 52, Fig. 2, parts 33-37).
Regarding claim 18, Pyo teaches a clothes care apparatus (Fig. 2, generally) comprising: a main body including a clothes care compartment (Fig. 2, at parts 10 and 12); a blower provided on an outside of the clothes care compartment and configured to generate an airflow (Fig. 2, at part 21); a nozzle plate including a plurality of openings to allow the airflow generated by the blower (Fig. 2, at parts 23-27); and at least one blocking member configured to close an opening among the plurality of openings, the at least one block member being coupleable to and decoupleable from the nozzle plate (Fig. 2, at parts 22-27). Pyo does not teach at least one clothes support member disposed in an inside of the clothes care compartment and provided with a flow path therein; the airflow to flow into the at least one clothes support member; and wherein the at least one clothes support member is coupleable to and decoupleabie from the nozzle plate so that while the at least one clothes support member is coupled to the nozzle plate, the airflow is allowed to flow through the opening. 
Chen teaches a clothes care apparatus (Fig. 4, generally) comprising at least one clothes support member disposed in an inside of the clothes care compartment and provided with a flow path therein; the airflow to flow into the at least one clothes support member; and wherein the at least one clothes support member is coupleable to and decoupleabie from the nozzle plate so that while the at least one clothes support member is coupled to the nozzle plate, the airflow is allowed to flow through the opening (Fig. 4, part 62, 72, and 66) all in order to achieve the predictable result of processing the clothing therein (col. 1, ll. 7-11).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the clothes care apparatus of Pyo with the clothes support 
Regarding claims 19 and 20, Pyo in view of Chen is relied upon as above in claim 18.  Pyo teaches wherein the at least one blocking member (Fig. 2, parts 33-37) comprises: a body comprising a hollow portion configured to be connected to the opening, the body coupleabie to and decoupleable from the nozzle plaice, and a blocking cover configured to block the hollow portion of the body to close the opening (Fig. 2, parts 33-37, paragraph 48 and 52) and the blocking cover, blocking member, and hollow components are coupled together (paragraphs 48 and 52; Fig. 2, parts 33-37), thereby being integrally formed as found in the Specification of the Current Application for a definition thereof (see page 22, ll. 7-14).

Allowable Subject Matter
Claims 6, 8, 11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with curing any 35 USC 112 issues.  Examiner will include a full statement of reasons for allowance, should a notice of allowance be issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711